DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9457884. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass the same subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 rejected under 35 U.S.C. 103 as being unpatentable over Dompierre et al., US 6616489 in view of Keller, US 5013282.  Dompierre discloses a portable propulsion system for a watercraft comprising a shaft (Fig.6, #32) having a prop end section (Fig.1, #30), a drive end section (Fig.1, #20), and a rotational axis extending from the prop end section to the drive end section; a propeller (Fig.1, #40) connected to the prop end section, the drive end section being configured for removable connection to a driver (Fig.1, #10) for rotation of the propeller via rotation of the shaft about the rotational axis to propel the watercraft and an outer casing (Fig.1, #20 & #30) disposed around the shaft.  Dompierre does not explicitly disclose a flexible strap having first and second section connected to the outer casing in respective first and second regions.  Keller discloses a portable tool with a strap (Fig.1, #14) connected to the outer casing for steadying the tool when held by the user.  Keller does not explicitly recite that the first end of the strap is connected in a first region distal the drive end and the second end section of the strap is connected in a second region proximal the drive end, however connecting the strap to the casing with an adjustable loop in a particular location would be an obvious modification made by one of ordinary skill in the art to balance the weight of the portable tool when using or carrying the tool.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the portable propulsion system of Dompierre with a flexible strap as taught by Keller.  Doing so allows the portable propulsion system to be easily used and carried by supporting part of the weight by the strap.
Claims 2-7, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dompierre in view of Keller, in further view of Charczuk, US 8512086.  Dompierre as modified by Keller discloses the invention set forth above, including a strap operable in a connected position.  The examiner considers connection of the strap to the casing by adjustable loops as obvious modifications made by one of ordinary skill in the art and further considers nylon as a common strap material.  Dompierre as modified by Keller does not disclose a strap in a towing position where one end of the strap is connected to the watercraft or foam disposed around the outer casing.  Charczuk discloses a portable propulsion system with a strap (Fig.1, #25) that can be connected to the watercraft to prevent loss of the system if it is dropped into the water (Column 3, lines 32-37).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the portable propulsion system of Dompierre as modified by Keller by connecting one end of the strap to the watercraft as taught by Charczuk to prevent loss of the propulsion system if accidently dropped overboard. 
Claim 8 is rejected under35 U.S.C. 103 as being unpatentable over Dompierre in view of Keller and Charczuk, in further view of Brady et al., US 6776072.  Dompierre as modified by Keller and Charczuk disclose the invention set forth above, but does not disclose foam disposed around the outer casing between the first and second regions.  
Brady teaches covering the handle of hand pliers in foam (Fig. 20, #72 & #74) to prevent the pliers from sinking ((Column 4, lines 50-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable propulsion system of Dompierre as modified by Keller and Charczuk with foam disposed around the outer casing as disclosed by Brady to prevent the portable propulsion apparatus from sinking if dropped into the water and to provide a surface that is easily and comfortably gripped by the hands of the user.  
Claim 16 is rejected under35 U.S.C. 103 as being unpatentable over Dompierre in view of Keller in further view of Brady et al., US 6776072.  Dompierre as modified by Keller discloses the invention set forth above, but does not disclose foam disposed around the outer casing between the first and second regions.  
Brady teaches covering the handle of hand pliers in foam (Fig. 20, #72 & #74) to prevent the pliers from sinking ((Column 4, lines 50-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable propulsion system of Dompierre as modified by Keller with foam disposed around the outer casing as disclosed by Brady to prevent the portable propulsion apparatus from sinking if dropped into the water and to provide a surface that is easily and comfortably gripped by the hands of the user.  
Allowable Subject Matter
Claims 9-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617